791 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MICHAEL REEDER, Plaintiff-Appellantv.LIEUTENANT GEORGE PARDAN; WAYNE WALTERS, Defendants-Appellees.
86-3041
United States Court of Appeals, Sixth Circuit.
4/25/86

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  JONES, WELLFORD and NELSON, Circuit Judges.


1
This matter is before the Court upon consideration of the appellant's response to this Court's show cause order and the appellees' motion to dismiss the appeal filed in reaction to this Court's order.


2
It appears from the record that the judgment was entered November 29, 1985.  The notice of appeal filed on January 6, 1986 was eight days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.